Whereas by a former Order of this Court bearing date the 13th November last, It was Ordered that preference be Decreed by this Court to the Defendant John Skene’s Debt in his Answer Set forth, before all other Debts and Demands that are of a posterior Date and that the Injunction in this Cause be dissolved, unless the other Defendants did Shew Cause to the Contrary by the Second Thursday in February then next ensuing; Now upon Motion this day made to this Court by the Counsel for the Defendant John Skene for Confirming the Said Order and upon hearing of Counsel for the Executors of the Last Will of His Excellency Robert Johnson Esq. and others Defendants in this Cause, and what was alledged on both Sides, It is Ordered That the Claim and Demands of the Said John Skene upon the Estate of the Honorable Alexander Skene Esq. deceased be referred to the Master of this Court to be Adjusted *420and Ascertained by him, and that he make his Report thereon unto this Court in one Month from this time.
Alexr Stewart Deputy Register in Chancery